United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                     IN THE UNITED STATES COURT OF APPEALS                         July 12, 2006

                               FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                      Clerk
                                _____________________

                                     No. 05-60955
                                   Summary Calendar
                                _____________________


       UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

                                    versus

       JAMES LEON OWENS, Jr.

                                             Defendant-Appellant.

       _________________________________________________________

                Appeal from the United States District Court for
                     the Northern District of Mississippi
                        (USDC No. 3:05-CR-28-ALL)
       _________________________________________________________

Before REAVLEY, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*1

       In an appeal involving a district court’s denial of a motion to suppress, we review

the district court’s findings of fact for clear error and its conclusions of law de novo.


       *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
United States v. Hicks, 389 F.3d 514, 526 (5th Cir. 2004). Review of a district court’s

denial of a motion to suppress evidence seized pursuant to a warrant is limited to 1)

whether the good-faith exception to the exclusionary rule applies, and 2) whether the

warrant was supported by probable cause. United States v. Alix, 86 F.3d 429, 435 (5th

Cir. 1996). We affirm for the following reasons:

      1.     Owens’ core argument is that the affidavits supporting the search warrant

             qualify as bare-bones because they were based on insufficient and unreliable

             information “from a confidential informant.” This argument fails because 1)

             Owens ignores the fact that Justus’ identity was not confidential; to the

             contrary, her name is used repeatedly on the statement of “Underlying Facts

             and Circumstances” and 2) the reliability of an informant who is identified

             as a victim-witness to a crime, rather than a professional informant, need not

             be established in the officer’s affidavit. United States v. Payne, 341 F.3d
393, 401 (5th Cir. 2003) (citing United States v. Bell, 457 F.2d 1231, 1238

             (5th Cir. 1972)).

      2.     In their statement of “Underlying Facts and Circumstances,” the affiant

             police officers explained in detail as to how Justus came to be in Owens’

             apartment and what she saw therein. Accordingly, the affidavits were in no

             sense bare-bones and the good-faith exception applies.

AFFIRMED.



                                             2